Citation Nr: 1607558	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to April 30, 2011, for the grant of entitlement to service connection for chronic lymphocytic leukemia.

2.  Entitlement to an effective date prior to April 30, 2012, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The June 2013 rating decision granted entitlement to service connection for chronic lymphocytic leukemia and assigned a 100 percent rating effective April 30, 2012.  

The September 2013 rating decision granted entitlement to service connection for PTSD and assigned a 100 percent rating effective April 30, 2012.

A notice of disagreement with the effective dates assigned for both of the disabilities at issue was received in September 2013, a statement of the case was issued in May 2014, and a substantive appeal was received in June 2014.

A May 2014 rating decision granted an effective date of April 30, 2011, for service connection for chronic lymphocytic leukemia.  Because this effective date constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.  The RO received the Veteran's claim of entitlement to service connection for chronic lymphocytic leukemia on April 30, 2012, and no earlier claim is either alleged or demonstrated by the record.

2.  Effective October 16, 2003, chronic lymphocytic leukemia was added to the list of diseases that are considered to be presumptively due to in-service herbicide exposure.  

3.  The Veteran is presumed to have been exposed to Agent Orange during service.  

4.  The competent evidence of record demonstrates that the Veteran was diagnosed with chronic lymphocytic leukemia prior to October 16, 2003.  

5.  The RO received the Veteran's claim of entitlement to service connection for an acquired psychiatric disability on April 30, 2012, and no earlier pending claim is demonstrated by the record.

6.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

7.  Resolving reasonable doubt in favor of the Veteran, the competent evidence of record reflects that the Veteran was diagnosed with an acquired psychiatric disability that has subsequently been identified as PTSD prior to July 13, 2010.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 30, 2011, for entitlement to service connection for chronic lymphocytic leukemia are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§  3.114(a), 3.307(a), 3.309(e), 3.400 (2015).

2.  The criteria for an effective date of April 30, 2011, but no earlier, for entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§  3.105(a), 3.304(f), 3.114(a), 3.156, 3.400, 20.200 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial rating and effective date has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability or the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in June 2012, prior to the initial adjudication of the Veteran's claims in June 2013 and September 2013, in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and pertinent private medical records.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Dates

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

In general, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In such cases, in no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

A.  Chronic Lymphocytic Leukemia

As stated on his September 2013 notice of disagreement, the Veteran is seeking an effective date of May 5, 2003, for the grant of service connection for chronic lymphocytic leukemia.  His stated rationale is that this is the date on which he was first diagnosed with and treated for cancer related to Agent Orange exposure.  He also noted that his medical/mental condition prevented him from requesting or receiving help prior to 2012.

As noted above, the effective date of an award of disability compensation based on an original claim shall generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In the case at hand, VA received the Veteran's original claim for entitlement to service connection for chronic lymphocytic leukemia on April 30, 2012.  The claim was granted on a presumptive basis based on herbicide exposure under 38 C.F.R. § 3.309(e).  Because the Veteran was demonstrated to have served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975), he is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(1)(6)(iii).  The effective date of April 30, 2012, was assigned for the grant of service connection for chronic lymphocytic leukemia because that was the date on which VA had received the Veteran's claim.  

The record does not reflect that the Veteran had submitted an earlier claim related to this disability, and the Veteran does not allege that he had submitted an earlier claim.  The Board acknowledges the Veteran's assertion that his medical/mental condition had prevented him from requesting assistance prior to the date of his claim.  However, the Board notes that the applicable regulations do not contain an exception to the effective date rules based on a claimant's inability to file a claim on an earlier date due to incapacity, even if such incapacity is due to the disability or disabilities for which he is seeking VA benefits.  Because the law does not permit VA to take such factors into account when assigning an effective date, the Board need not determine on which date the Veteran's disabilities first prevented him from filing a claim that he would have otherwise filed.  

The earliest evidence of a chronic lymphocytic leukemia diagnosis of record appears in a May 5, 2003, record from the Veteran's private oncologist.  Therefore, entitlement to service connection arose on May 5, 2003, and the date of receipt of the Veteran's claim is April 30, 2012.  The general regulations pertaining to the assignment of effective dates in service connection claims thus provide that the Board assign an effective date of April 30, 2012, not of May 5, 2003, in this case.

As noted above, however, there is an exception to the general law governing the assignment of effective dates in cases such as the Veteran's in which the benefit at issue was granted due to a liberalizing change in the law.  

Effective October 16, 2003, chronic lymphocytic leukemia was added to the list of diseases that are considered to be presumptively due to in-service exposure to herbicides.  M21-1, Part IV, Subpart ii, 2.C.3.i.  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is warranted, in pertinent part, for all chronic B-cell leukemias (including chronic lymphocytic leukemia).  

In the course of the Veteran's appeal of the effective date, the RO granted an effective date of April 30, 2011.  This grant was based on 38 C.F.R. § 3.114(a)(3), described above, which allows for an effective date of one year prior to the receipt of a claim if the claim is received more than one year following the effective date of the liberalizing law, provided that the veteran met all the criteria of the liberalizing law at that time.  

In the case at hand, the effective date of the liberalizing law that added chronic lymphocytic leukemia to the list of disabilities eligible for presumptive service connection based on herbicide exposure was October 16, 2003.  The Veteran's claim was not received until April 30, 2012, which is more than one year following the effective date of the liberalizing law.  The record reflects that the Veteran had been diagnosed with chronic lymphocytic leukemia at the time of the liberalization of the law, as reflected in the May 2003 private oncology treatment record.  In light of the above, the current effective date of April 30, 2011, but no earlier, is warranted.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to an effective date prior to April 30, 2011, for the grant of entitlement to service connection for chronic lymphocytic leukemia must be denied.  

B.  PTSD

As stated on his September 2013 notice of disagreement, the Veteran is seeking an effective date of July 9, 1982, for the grant of service connection for PTSD.  The stated rationale was that this is the date on which he was released from Woods VA hospital in Milwaukee, Wisconsin, when his psychiatric disability was first misdiagnosed.  He also noted that his medical/mental condition prevented him from requesting or receiving help prior to 2012.

According to an April 2015 Informal Hearing Presentation from his accredited representative, the Veteran alternatively contends that an effective date of June 28, 1982, is warranted.  This date corresponds with the date on which VA received the Veteran's initial claim of entitlement to service connection for a nervous condition.

As discussed in relation to the chronic lymphocytic leukemia claim above, applicable law generally provides that the effective date of an award of disability compensation based on an original claim shall generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran's claim of entitlement to service connection for a psychiatric disability was received on April 30, 2012.  While a specific date of onset is not ascertainable based on the limited evidence of record, the Board notes that an October 2012 letter from the Veteran's treating psychiatrist reflects that the Veteran's initial visit was in February 1991.  The Board therefore finds that the Veteran's service-connected psychiatric disability manifested prior to the date on which VA received his service connection claim.  The Board therefore concludes that the date of the Veteran's claim came later than the date on which entitlement arose.  Based on the above, an effective date of April 30, 2012, the date of VA's receipt of the Veteran's claim, is warranted based on the general regulations for establishing an effective date in service connection claims.  

The Board further notes that, like with the chronic lymphocytic leukemia claim, the grant of service connection for PTSD was based in part on a liberalization of the pertinent regulations.  Specifically, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2015).  

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Furthermore, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(2),(3)  (2015); see also 38 U.S.C.A. § 1154(b)  (West 2014).

In the case at hand, the Veteran's service personnel records do not reflect that he "engaged in combat with the enemy" as defined by the regulations, above.  The Veteran was, however, found by a VA examiner in June 2013 to have chronic PTSD that is caused by or the result of his fear of hostile military or terrorist activity in Vietnam.  In answering VA's inquiry as to why the Veteran's PTSD had not been identified through the years, the examiner noted the following:

PTSD was not part of the DSM nosological system when he first entered the mental healthcare system in the 1970's.  Hence, he was diagnosed with a psychotic disorder at the time, which happened to a great number of other Vietnam veterans who entered the mental healthcare system during that decade.

In granting service connection for PTSD, to include schizophrenia, paranoid type, the September 2013 rating decision codesheet made an express notation of "PTSD - Combat/Fear - Easing Standard."  

Therefore, as with the chronic lymphocytic leukemia claim above, the Board finds that the award of service connection for PTSD was made due to a liberalizing change in the law.  In this case, the change in question relaxed the evidentiary standard needed to verify a reported stressor from a veteran who did not "engage in combat with the enemy" as defined by the relevant laws.  

The Board will resolve reasonable doubt in the Veteran's favor and find that the Veteran had met all of the criteria of the liberalizing law at the time of the July 13, 2010, liberalization.  Specifically, the June 2013 VA examiner had determined that the Veteran had been suffering from PTSD for several years before the PTSD diagnosis, and the Board accepts the representations of record suggesting that such a diagnosis would have been appropriate at the time of the July 13, 2010, liberalization.  

As such, the Board finds that, as with the chronic lymphocytic leukemia claim, entitlement to the benefit sought in this case had been established as of the date on which the liberalization of the law occurred.  The Board therefore also finds that, pursuant to 38 C.F.R. § 3.114(a)(3), an effective date of one year prior to the receipt of the claim of entitlement to service connection for an acquired psychiatric disability is warranted.  Because VA received the Veteran's service connection claim on April 30, 2012, the Board finds that an effective date of April 30, 2011, is warranted.  

The Board notes that the Veteran and his brother have put forth contentions suggesting that an even earlier effective date should be granted based on the Veteran's original claim of entitlement to service connection for a nervous condition, which was received by VA on June 28, 1982.  The Board notes, however, that there is no outstanding claim that is related to the June 1982 submission.  

The record reflects that the Veteran was denied service connection for a nervous disorder in an October 1984 rating decision.  He was notified of this decision in a November 1984 letter.  The Veteran and his brother, in statements dated in May 2014, both acknowledge that the Veteran did in fact receive notice of this decision.  However, the Veteran did not submit a notice of disagreement within one year to initiate an appeal of this denial.  38 C.F.R. § 20.200 (2015).  Nor did he submit any communications or evidence within that one-year period that would constitute new and material evidence to prevent the October 1984 adjudication from becoming final.  38 C.F.R. § 3.156(b) (2015).  The October 1984 decision therefore constitutes a final decision.  

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Clear and unmistakable error claims must be plead with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Because the Veteran has not raised such a claim in this case, the Board may not adjudicate any arguments concerning whether the October 1984 rating decision contains clear and unmistakable error. 

The Board acknowledges the remaining contentions put forth by the Veteran and his brother in their written statements to VA.  Specifically, in his May 2014 statement, the Veteran noted that VA claimed that they had lost contact with the Veteran in the early 1980s when the Veteran's original claim of entitlement to service connection for a nervous condition was denied.  He noted that the fact that the November 1984 rating decision notification letter was sent to his correct address contradicts any indications on VA's part that it was unable to contact the Veteran.  Likewise, the May 2014 letter from the Veteran's brother notes that the Veteran had changed his address from Lynwood, Illinois, to Murray, Kentucky, during the course of his June 1982 claim.  He also noted that the November 1984 rating decision notification letter was sent to the correct address.  

As explained above and as acknowledged by both the Veteran and his brother, the Veteran did receive proper notification of the October 1984 rating decision that had denied his nervous condition claim.  There is no communication that the Veteran did not receive that would have prevented the October 1984 rating decision from becoming final, and the Veteran and his brother do not appear to be alleging non-receipt of any such communication.  Therefore, any alleged confusion as to the Veteran's current address at any point during the adjudication of the June 1982 claim would not have prevented the October 1984 rating decision from becoming final.

Furthermore, other than a completed VA Form 21-527, "Income-Net Worth and Employment Statement," that was received by VA in January 1997, the Veteran did not make any submission to VA until he requested that VA consider his claim of entitlement to service connection for a mental condition in April 2012.  Thus, there is no other contention or evidence of record that can be construed as an earlier claim for service connection for an acquired psychiatric disability.  Therefore, there is no earlier unresolved or pending service connection claim prior to the Veteran's ultimately successful April 2012 submission requesting that he be considered for service connection for a psychiatric disability.  

As with the chronic lymphocytic leukemia claim above, the Board acknowledges the Veteran's assertion that his medical/mental condition had prevented him from requesting assistance prior to the date of his psychiatric disability claim.  However, the Board again notes that the applicable regulations do not contain an exception to the effective date rules based on a claimant's inability to file a claim on an earlier date due to incapacity, even if such incapacity is due to the disability or disabilities for which he is seeking VA benefits.  Because the law does not permit VA to take such factors into account when assigning an effective date, the Board need not determine on which date the Veteran's disabilities first prevented him from filing a claim that he would have otherwise filed.  

In light of the above, the Board finds that entitlement to an effective date of April 30, 2011, but no earlier, for the grant of entitlement to service connection for PTSD is warranted based on the liberalization of the regulations concerning the evidentiary burden for establishing the occurrence of a reported stressor.  The Veteran's claim was not received until April 30, 2012, which is more than one year following the effective date of the liberalizing law.  The record reflects that the Veteran had been diagnosed with an acquired psychiatric disability at the time of the July 13, 2010, liberalization.  There is no earlier unresolved communication from the Veteran expressing an intention to seek service connection benefits for an acquired psychiatric disability.  In light of the above, an effective date of April 30, 2011, but no earlier, is warranted for the grant of entitlement to service connection for PTSD.  



ORDER
 
Entitlement to an effective date prior to April 30, 2011, for the grant of entitlement to service connection for chronic lymphocytic leukemia is denied.

Entitlement to an effective date of April 30, 2011, but no earlier, for the grant of entitlement to service connection for PTSD is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


